DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter Withdrawn
The indicated allowability of previous dependent claims 6 and 18 is withdrawn in view of the newly discovered reference to Jain et al. (US 2015/0064374).  Rejections based on the newly cited reference follow.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 7-10, 12-14 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Berard et al. (US 2014/0234576) [hereinafter Berard] in view of Jain et al. (US 2015/0064374) [hereinafter Jain].
Regarding claims 4, 14 and 18, Berard discloses a method comprising providing a composite glass pane (Figs. 1-2), wherein the composite glass pane has at least one through-hole (Figs. 1-2, hole 2), the composite glass pane comprising a first pane (glass plate 10), a second pane (glass plate 12), and at least one polymer intermediate layer (intermediate layer 11) 
Berard fails to teach a surface compressive stress of the first pane and a surface compressive stress of the second pane being greater than 20 MPa and being greater than 30 MPa, and the first pane and second pane being made of partially tempered glass.
Jain teaches a glass laminate structure to be used as a window or glazing in architectural and vehicle or transportation applications, wherein the first and second glass layers are both chemically strengthened to have a surface compressive stress of between about 250 MPa and about 350 MPa, which is greater than 20 MPa and greater than 30 MPa, for the purpose of forming a glass laminate with increased strength and increased impact resistance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second glass layers in Berard to be chemically strengthened to each have a surface compressive stress of between about 250 MPa and about 350 MPa as suggested by Jain in order to form a laminated glazing having increased strength and increased impact resistance.
o to 55o (Fig. 2, chamfers 23 and 24; paragraph [0083]).
Regarding claim 5, Berard discloses an edge compressive stress at the through hole being greater than 10 MPa (paragraph [0093]).
Regarding claims 7 and 19, Berard does not disclose a shell chipping, hence a size of shell chipping is 0 which is less than 1000 µm and less than 500 µm.
Regarding claim 8, Berard teaches a shortest distance k from an edge of the composite glass pane to the perimeter of the at least one through-hole being at most 40 mm (paragraph [0011]).
Regarding claims 9 and 20, Berard discloses the at least one through-hole can have a diameter in the range from 5 to 100 mm, and from 10 to 30 mm (paragraph [0048]).
Regarding claim 10, Berard discloses the first pane and the second pane each having a thickness in the range from 0.3 to 10 mm (paragraph [0118]). 
Regarding claim 12, Berard discloses the at least one through-hole being at least one through-hole, wherein each through-hole is formed by a chamfered hole in the first pane, a hole in the at least one polymer intermediate layer, and a chamfered hole in the second pane (Fig. 2; paragraph [0036]).
Regarding claim 13, Berard discloses the composite glass pane being a curved composite glass pane (paragraph [0056-0058]).
Regarding claims 3 and 16, Berard fails to specifically teach the chamfers having a height in the range from 0.1 to 1 mm, and the chamfers having a height in the range from 0.3 to 0.8 mm. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the chamfers of the through-hole in Berard to have a 
Regarding claim 17, Berard fails to specifically teach the edge compressive stress at the through-hole being greater than 20 MPa. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the edge compressive stress at the through-hole in Berard to be greater than 20 MPa, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II).
Regarding claim 21, Berard discloses the method further comprising providing the first pane having the chamfered hole in the first pane, the second pane having the chamfered hole in the second pane, and the at least one polymer intermediate layer with the hole in the at least one polymer intermediate layer, arranging the at least one polymer intermediate layer between the first pane and the second pane, wherein the chamfered hole of the first pane, the chamfered hole of the second pane, and the hole of the at least one polymer intermediate layer are positioned such that they form the at least one through-hole in the assembly formed, and joining the first pane to the second pane by means of the at least one polymer intermediate layer by lamination (paragraphs [0013-0017]). 
Regarding independent claim 22, Berard discloses a method comprising utilizing a composite glass pane with at least one through-hole (Fig. 2, hole 2) as a window pane for buildings or as a vehicle window (Figs. 1-2; paragraph [0084]), comprising a first pane (glass plate 10), a second pane (glass plate 12), and at least one polymer intermediate layer 
Berard fails to teach a surface compressive stress of the first pane and a surface compressive stress of the second pane being greater than 20 MPa.
Jain teaches a glass laminate structure to be used as a window or glazing in architectural and vehicle or transportation applications, wherein the first and second glass layers are both chemically strengthened to have a surface compressive stress of between about 250 MPa and about 350 MPa, which is greater than 20 MPa, for the purpose of forming a glass laminate with increased strength and increased impact resistance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second glass layers in Berard to be .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Berard in view of Jain as applied to claim 14 above, and further in view of Shimatani et al. (US 2010/0209648) [hereinafter Shimatani].
Berard fails to teach the first and second glass panes being made of inorganic glass and/or organic glass. 
Shimatani teaches that it is well known in the laminated glass art to have glass panes made of organic or inorganic glass (paragraph [0014]) for the purpose of forming a window for a building or a vehicle window (paragraph [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified glass panes in Berard to be made of organic or inorganic glass as suggested by Shimatani in order to form a window pane for a building or vehicle window.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781